Exhibit 10.37

 

SYNOPSYS, INC.

 

FORM OF FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT (this “Amendment”), dated
March     , 2006 (the “Effective Date”), is executed by and between
Synopsys, Inc., a Delaware corporation (the “Company”), and                   
(the “Employee”). The Company and the Employee  are collectively referred to in
this Amendment as the “Parties.”  In this Amendment, all capitalized terms that
are otherwise undefined will have the respective meanings specified for such
terms as set forth in the Employment Agreement (as defined below).

 

RECITALS

 

A.                                   Employee and the Company are parties to an
Employment Agreement, dated October 1, 1997 (the “Employment Agreement”). The
Employment Agreement outlines the general terms of employment for the Employee.

 

B.                                     Pursuant to this Amendment and effective
immediately upon the Parties’ mutual execution and delivery of this Amendment,
the Parties desire to amend the Employment Agreement as follows.

 

AGREEMENT

 

In consideration of the mutual promises and covenants set forth in this
Amendment, the receipt and sufficiency of which are acknowledged by the Parties,
the Parties agree as follows:

 


1.                                       AMENDMENT TO EMPLOYMENT AGREEMENT. THE
PARTIES AGREE THAT UPON THE EFFECTIVE DATE OF THIS AMENDMENT, THE EMPLOYMENT
AGREEMENT WILL BE AMENDED AS FOLLOWS:


 


1.1                                 THE FOLLOWING SHALL BE ADDED AS
SECTION 6(E):  “(E)   NO PARTICIPATION IN THE SYNOPSYS, INC. EXECUTIVE CHANGE OF
CONTROL SEVERANCE BENEFIT PLAN, ESTABLISHED EFFECTIVE MARCH 23, 2006. IT IS
AGREED THAT THE SEVERANCE BENEFITS DESCRIBED IN THIS AGREEMENT ARE IN LIEU OF
THE SEVERANCE BENEFITS DESCRIBED IN THE SYNOPSYS, INC. EXECUTIVE CHANGE OF
CONTROL SEVERANCE BENEFIT PLAN, AS EFFECTIVE MARCH 24, 2006 (THE “PLAN”), AND
THAT EMPLOYEE WILL NOT BE ELIGIBLE TO PARTICIPATE IN THE PLAN.”


 


1.2                                 THE FOLLOWING SHALL BE ADDED AS
SECTION 6(F):   “(F)   APPLICATION OF SECTION 409A. IF (I) ANY SEVERANCE
BENEFITS PROVIDED UNDER THIS AGREEMENT FAIL TO SATISFY THE DISTRIBUTION
REQUIREMENT OF SECTION 409A(A)(2)(A) OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”) AS A RESULT OF THE APPLICATION OF
SECTION 409A(A)(2)(B)(I) OF THE CODE, THE PAYMENT OF SUCH BENEFITS SHALL BE
DELAYED TO THE MINIMUM EXTENT NECESSARY SO THAT SUCH BENEFITS ARE NOT SUBJECT TO
THE PROVISIONS OF SECTION 409A(A)(1) OF THE CODE. THE COMPANY MAY ATTACH
CONDITIONS TO OR ADJUST THE AMOUNTS PAID PURSUANT TO THIS SECTION 6(F) TO
PRESERVE, AS CLOSELY AS POSSIBLE, THE ECONOMIC CONSEQUENCES THAT WOULD HAVE
APPLIED IN THE ABSENCE OF THIS SECTION 6(F); PROVIDED, HOWEVER, THAT NO SUCH
CONDITION SHALL RESULT IN THE PAYMENTS BEING SUBJECT TO SECTION 409A(A)(1) OF
THE CODE.”

 

1

--------------------------------------------------------------------------------


 


1.3                                 THE FOLLOWING SHALL BE ADDED AS
SECTION 6(G):   “(G)   PARACHUTE PAYMENTS. EXCEPT AS OTHERWISE PROVIDED IN AN
AGREEMENT BETWEEN EMPLOYEE AND THE COMPANY, IF ANY PAYMENT OR BENEFIT THE
EMPLOYEE WOULD RECEIVE IN CONNECTION WITH A CHANGE OF CONTROL FROM THE COMPANY
OR OTHERWISE (“PAYMENT”) WOULD (I) CONSTITUTE A “PARACHUTE PAYMENT” WITHIN THE
MEANING OF SECTION 280G OF THE CODE, AND (II) BUT FOR THIS SENTENCE, BE SUBJECT
TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE (THE “EXCISE TAX”), THEN
SUCH PAYMENT SHALL BE EQUAL TO THE “REDUCED AMOUNT.”  THE REDUCED AMOUNT SHALL
BE EITHER (X) THE LARGEST PORTION OF THE PAYMENT THAT WOULD RESULT IN NO PORTION
OF THE PAYMENT BEING SUBJECT TO THE EXCISE TAX, OR (Y) THE LARGEST PORTION, UP
TO AND INCLUDING THE TOTAL, OF THE PAYMENT, WHICHEVER AMOUNT, AFTER TAKING INTO
ACCOUNT ALL APPLICABLE FEDERAL, STATE AND LOCAL EMPLOYMENT TAXES, INCOME TAXES,
AND THE EXCISE TAX (ALL COMPUTED AT THE HIGHEST APPLICABLE MARGINAL RATE),
RESULTS IN THE EMPLOYEE’S RECEIPT, ON AN AFTER-TAX BASIS, OF THE GREATER AMOUNT
OF THE PAYMENT NOTWITHSTANDING THAT ALL OR SOME PORTION OF THE PAYMENT MAY BE
SUBJECT TO THE EXCISE TAX. IF A REDUCTION IN PAYMENTS OR BENEFITS CONSTITUTING
“PARACHUTE PAYMENTS” IS NECESSARY SO THAT THE PAYMENT EQUALS THE REDUCED AMOUNT,
REDUCTION SHALL OCCUR IN THE FOLLOWING ORDER UNLESS THE EMPLOYEE ELECTS IN
WRITING A DIFFERENT ORDER (PROVIDED, HOWEVER, THAT SUCH ELECTION SHALL BE
SUBJECT TO COMPANY APPROVAL IF MADE ON OR AFTER THE DATE ON WHICH THE EVENT THAT
TRIGGERS THE PAYMENT OCCURS): (1) REDUCTION OF CASH PAYMENTS; (2) CANCELLATION
OF ACCELERATED VESTING OF EQUITY AWARDS OTHER THAN STOCK OPTIONS;
(3) CANCELLATION OF ACCELERATED VESTING OF STOCK OPTIONS; AND (4) REDUCTION OF
OTHER BENEFITS PAID TO EMPLOYEE. IF ACCELERATION OF VESTING OF COMPENSATION FROM
EMPLOYEE’S EQUITY AWARDS IS TO BE REDUCED, SUCH ACCELERATION OF VESTING SHALL BE
CANCELLED BY FIRST CANCELING SUCH ACCELERATION FOR THE VESTING INSTALLMENT THAT
WILL VEST LAST AND CONTINUING BY CANCELING AS A FIRST PRIORITY SUCH ACCELERATION
FOR VESTING INSTALLMENT WITH THE LATEST VESTING UNLESS THE EMPLOYEE ELECTS IN
WRITING A DIFFERENT ORDER FOR CANCELLATION PRIOR TO ANY CHANGE OF CONTROL.”


 


1.4                                 ARBITRATION. SECTION 11(F) SHALL BE DELETED
AND REPLACED WITH THE FOLLOWING:   “ANY DISPUTE OR CONTROVERSY ARISING OUT OF,
RELATING TO OR IN CONNECTION WITH THIS AGREEMENT SHALL BE RESOLVED TO THE
FULLEST EXTENT PERMITTED BY LAW BY FINAL, BINDING AND CONFIDENTIAL ARBITRATION
IN SAN JOSE, CALIFORNIA, IN ACCORDANCE WITH THE NATIONAL RULES FOR THE
RESOLUTION OF EMPLOYMENT DISPUTES OF THE AMERICAN ARBITRATION ASSOCIATION
(“AAA”) THEN IN EFFECT, AS CONSISTENT WITH APPLICABLE LAW. BY AGREEING TO THIS
ARBITRATION PROCEDURE, EMPLOYEE AND THE COMPANY BOTH AGREE  TO WAIVE THE RIGHT
TO RESOLVE ANY SUCH DISPUTE THROUGH A TRIAL BY JURY, JUDGE OR ADMINISTRATIVE
PROCEEDING. THE ARBITRATOR SHALL: (A) HAVE THE AUTHORITY TO COMPEL ADEQUATE
DISCOVERY FOR THE RESOLUTION OF THE DISPUTE AND TO AWARD SUCH RELIEF AS WOULD
OTHERWISE BE PERMITTED BY LAW; AND (B) ISSUE A WRITTEN ARBITRATION DECISION, TO
INCLUDE THE ARBITRATOR’S ESSENTIAL FINDINGS AND CONCLUSIONS AND A STATEMENT OF
THE AWARD. THE ARBITRATOR SHALL BE AUTHORIZED TO AWARD ANY OR ALL REMEDIES THAT
EMPLOYEE OR THE COMPANY WOULD BE ENTITLED TO SEEK IN A COURT OF LAW. THE COMPANY
SHALL PAY ALL AAA’ ARBITRATION FEES IN EXCESS OF THE AMOUNT OF COURT FEES THAT
WOULD BE REQUIRED IF THE DISPUTE WERE DECIDED IN A COURT OF LAW. JUDGMENT MAY BE
ENTERED ON THE ARBITRATOR’S AWARD IN ANY COURT HAVING JURISDICTION.”


 


2.                                       AGREEMENTS. EXCEPT AS EXPRESSLY AMENDED
BY THIS AMENDMENT, THE EMPLOYMENT AGREEMENT WILL CONTINUE IN FULL FORCE AND
EFFECT. IF ANY INCONSISTENCY, AMBIGUITY, OR CONFLICT EXISTS BETWEEN THIS
AMENDMENT AND THE EMPLOYMENT AGREEMENT, THEN THE TERMS AND CONDITIONS OF THIS
AMENDMENT WILL GOVERN AND CONTROL SUCH INCONSISTENCY, AMBIGUITY, OR CONFLICT.


 


3.                                       AMENDMENTS, WAIVERS, AND TERMINATION.
AS OF ANY PARTICULAR TIME, ANY TERM OF THIS AMENDMENT MAY BE AMENDED, THE
OBSERVANCE OF ANY TERM OF THIS AMENDMENT MAY BE MODIFIED,

 

2

--------------------------------------------------------------------------------


 

waived or discharged (either generally or in a particular instance and either
retroactively or prospectively), or this Amendment may be terminated, in each
case only with the written consent of the Company and the Employee.

 


4.                                       EFFECTIVENESS. THIS AMENDMENT IS
EFFECTIVE UPON THE EXECUTION AND DELIVERY OF THIS AMENDMENT BY THE COMPANY AND
THE EMPLOYEE.


 

* * * * *

 

3

--------------------------------------------------------------------------------


 

The Parties have executed this First Amendment to the Employment Agreement as of
the Effective Date.

 

THE COMPANY:

 

SYNOPSYS, INC.

 

 

By:

 

 

Name:

Its:

 

THE EMPLOYEE:

 

 

 

 

 

 

4

--------------------------------------------------------------------------------